DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 21 April 2021.
Claims 1-20 are currently pending and being examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda (US 2010/0116863).

Claim 1, Suda teaches a driving tool (1; Fig. 1), comprising:
a striking mechanism (10; Fig. 1) configured to strike a fastener (¶[0036]);
a body (2; Fig. 1) including the striking mechanism (10; Fig. 1) and an illuminator (55; Fig. 2);
a nozzle (25; Fig. 1) to allow ejection of the fastener struck by the striking mechanism (¶[0046]); and
a light guide (7a; Fig. 2 and 10) between the illuminator and the nozzle (see Fig. 2 showing 7a located between 55 and 25).

Claim 7, Suda teaches the driving tool according to claim 1, wherein

    PNG
    media_image1.png
    621
    674
    media_image1.png
    Greyscale
the light guide (7a; Fig. 10) includes a light output portion (annotated Fig. 10) at a front end of the light guide in an illumination direction, and
the light output portion includes an inclined surface angled to allow the nozzle to be on an imaginary line perpendicular to the inclined surface (see annotated Fig. 10 showing the light output portion has an inclined surface that is substantially perpendicular to the nozzle).

Claim 8, Suda teaches the driving tool according to claim 1, further comprising:
a battery mount to which a battery pack as a power supply for the striking mechanism is attachable in a detachable manner (“A rechargeable type battery pack 6 is mounted at a distal end of the handle portion 3.” ¶[0037]),
wherein the illuminator receives power from the battery (¶[0037], the tool and all components are powered by the battery).

Claim 9, Suda teaches the driving tool according to claim 1, wherein
the illuminator automatically switches on and off in response to driving of the striking mechanism (“the lock lever 30 has a function to switch between the state of allowing the pull operation of the trigger 4 and the state of prohibiting the same, a function as a switch for turning on the lighting unit 55, and a function as a switch for starting the electric motor 11. Further, since the lighting unit 55 is illuminated by the rotating operation of the lock lever 3 0 to the unlocked position, the driving portion can be brightly illuminated for confirmation prior to the driving operation.” ¶[0073]).

Allowable Subject Matter
Claims 2-6 and 10-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731